UNITED STATES OF AMERICA BEFORE THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM WASHINGTON, D.C. Written Agreement by and between Docket No. 09-070-WA/RB-HC AMCORE FINANCIAL, INC. Rockford, Illinois and FEDERAL RESERVE BANK OF CHICAGO Chicago, Illinois WHEREAS, AMCORE Financial, Inc., Rockford, Illinois (“AMCORE”), a registered bank holding company, owns and controls AMCORE Bank, National Association, Rockford, Illinois (the “Bank”), a national bank, and a nonbank subsidiary; WHEREAS, it is the common goal of AMCORE and the Federal Reserve Bank of Chicago (the “Reserve Bank”) to maintain the financial soundness of AMCORE so that AMCORE may serve as a source of strength to the Bank; WHEREAS, AMCORE and the Reserve Bank have mutually agreed to enter into this Written Agreement (the “Agreement”); and WHEREAS, on June 22, 2009 the board of directors of AMCORE, at a duly constituted meeting, adopted a resolution authorizing and directing William R. McManaman to enter into this Agreement on behalf of AMCORE, and consenting to compliance with each and every 1 provision of this Agreement by AMCORE and its institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as amended (the “FDI Act”) (12 U.S.C. §§ 1813(u) and 1818(b)(3)). NOW, THEREFORE, AMCORE and the Reserve Bank agree as follows: Dividends and Distributions 1.(a)AMCORE shall not declare or pay any dividends without the prior written approval of the Reserve Bank and the Director of the Division of Banking Supervision and Regulation (the “Director”) of the Board of Governors of the Federal Reserve System (the “Board of Governors”). (b)AMCORE shall not directly or indirectly take dividends or any other form of payment representing a reduction in capital from the Bank without the prior written approval of the Reserve Bank. (c)AMCORE and its nonbank subsidiary shall not make any distributions of interest, principal, or other sums on subordinated debentures or trust preferred securities without the prior written approval of the Reserve Bank and the Director. (d)All requests for prior approval shall be received by the Reserve Bank at least 30 days prior to the proposed dividend declaration date, proposed distribution on subordinated debentures, and required notice of deferral on trust preferred securities. All requests shall contain, at a minimum, current and projected information on AMCORE’s capital, earnings, and cash flow; the Bank’s capital, asset quality, earnings, and allowance for loan and lease losses (“ALLL”); and identification of the sources of funds for the proposed payment or distribution.
